PD-0173-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 10/26/2015 4:00:26 PM
                                                                       Accepted 10/27/2015 5:21:29 PM
                                                                                       ABEL ACOSTA
                                  CASE NO. PD-0173-15                                        CLERK



                              In the Court of Criminal Appeals
                                       Austin, Texas


                                  GORDON RAY LEWIS


                                         Petitioner
         FILED IN
COURT OF CRIMINALAPPEALS
                                             V.
      October 27, 2015


   ABELACOSTA, CLERK                 STATE OF TEXAS


                                        Respondent

                         Appealed from the Second Court of Appeals
                                     Fort Worth, Texas

                         Court of Appeals Cause No. 02-13-00367-CR


         MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR
         REHEARING OF PETITION FOR DISCRETIONARY REVIEW


      TO THE HONORABLE COURT OF CRIMINAL APPEALS:

            NOW COMES Gordon Ray Lewis, petitioner, who makes and files the

      following motion for extension of time in which to file a motion for

      rehearing of his petition for discretionary review, and in support thereof

      would respectfully show:




                                          Page 1 of 4
                                      I.


                   CERTIFICATE OF CONFERENCE


     This is to certify that a conference was held with the state's

prosecuting attorney regarding the merits of this motion and the requested

relief. Counsel for the state's prosecuting attorney advised that she did not

oppose the requested relief.

                                      II.


      On October 14, 2015, this Court refused Gordon Ray Lewis' petition

for discretionary review seeking to appeal his conviction and sentence.

                                     III.


      Based on the calculations of petitioner's counsel, the motion for

rehearing in this matter is due October 29, 2015.

                                      IV.


      Petitioner seeks an additional seven days in which to file his motion

for rehearing of his petition for discretionary review.

                                      V.


      Good cause exists for this extension.       Counsel for petitioner was

engaged in a lengthy contempt hearing in cause number 90927, styled
National Lloyds Insurance Company v. Ervin Lee, in the 40th Judicial

District Court of Ellis County, Texas. Additionally, counsel is scheduled to


                                   Page 2 of4
take the post judgment deposition of the defendant in that same cause

October 27, 2015.        Additionally, counsel for petitioner is scheduled to

attend prepaid continuing legal education in Austin, Texas on October 29

and 30, 2015.

                                       VI.


      Petitioner Gordon Ray Lewis is currently incarcerated in the Texas

Department of Criminal Justice, Institutional Division, serving a life

sentence.


      WHEREFORE, PREMISES CONSIDERED, petitioner prays that his

motion for extension of time to file a motion for rehearing of his petition for

discretionary review in the above styled and numbered cause be sustained,

and that he have up to and including November 5, 2015 in which to file his

motion for rehearing. Petitioner prays for such other and further relief,

both general and special, at law or in equity, to which he may show himself

to be justly entitled.

                                Respectfully submitted,

                                By: Is IMichael W. Minton
                                      Michael W. Minton
                                      State Bar No. 14194550

                                      THE LAW OFFICES OF
                                      MICHAEL W. MINTON, P.L.L.C.
                                      6100 Western Place, Suite W0541
                                      Fort Worth, Texas 76107

                                    Page 3 of 4
                                   mminton (5) mintonlaw.com
                                   Telephone: 817-377-9200
                                   Facsimile: 817-377-9201

                     CERTIFICATE OF SERVICE

     I hereby certify that on October 26, 2015, a true and correct copy of the

above and foregoing document was sent via electronic service and/or

facsimile transmittal to all counsel of record in the above-styled and

numbered cause.

                                          /s/Michael W. Minton
                                          MICHAEL W. MINTON




                                  Page 4 of 4